Case 6:20-cv-01122-MJJ-PJH Document 18 Filed 03/23/21 Page 1 of 2 PageID #: 140




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 LINDSAYCA INC                             CIVIL ACTION NO. 6:20-CV-01122

 VERSUS                                    JUDGE JUNEAU

 CUSTOM PROCESS EQUIPMENT                  MAGISTRATE JUDGE HANNA
 LLC, ET AL


                                    JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Patrick J.

 Hanna for report and recommendation, Rec. Doc. 15. After an independent review

 of the record, including the applicable law, the objections filed by Plaintiff

 Lindsayca, Inc. and the response filed by Defendants Custom Process Equipment,

 LLC and Louisiana Machinery Company, LLC, this Court concludes that the

 Magistrate Judge’s report and recommendation is correct and adopts the findings

 and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendants’

  Motion to Dismiss, Rec. Doc. 8, is GRANTED IN PART and DENIED IN

  PART. The Motion is granted with respect to Plaintiff’s claims under the

  Louisiana Warehouse Receipts Act, and thus, those claims are DISMISSED

  WITH PREJUDICE. The Motion is denied to the extent that it seeks a more

  definite statement pursuant to Fed. R. Civ. P. 12(e). Finally, the Motion is denied
Case 6:20-cv-01122-MJJ-PJH Document 18 Filed 03/23/21 Page 2 of 2 PageID #: 141




  to the extent that it seeks dismissal of Plaintiff’s breach of contract claim(s) or its

  claims against LMC based on the single business enterprise doctrine; while these

  claims are insufficiently pled in the current complaint, the Court declines to

  dismiss them on that basis and instead will GRANT Plaintiff’s Alternative Motion

  for Leave to Amend its Complaint pursuant to Fed. R. Civ. P. 15(a)(2).

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 23rd day of

  March, 2021.




                                              MICHAEL J. JUNEAU
                                              UNITED STATES DISTRICT JUDGE




                                        Page 2 of 2
